Citation Nr: 0326300	
Decision Date: 10/03/03    Archive Date: 10/15/03

DOCKET NO.  02-18 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Chapter 31 educational benefits in the amount of $793.54.


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from February 1996 to May 
1996.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 decision by the Committee on 
Waivers and Compromises (Committee) of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that decision 
the Committee denied waiver of recovery of an overpayment of 
Chapter 31 educational benefits in the amount of $793.54.  
REMAND

In regulations that became effective in February 2002, the 
Board was given the authority to develop additional evidence 
in support of an appeal of an RO decision without remanding 
the appeal to the RO.  See 38 C.F.R. §§ 19.9, 20.1304 (2002).  
In accordance with that authority, the Board obtained 
additional evidence in support of the veteran's request for 
waiver of recovery of the overpayment of Chapter 31 
educational benefits, which consists of a current Financial 
Status Report (VA Form 5655) [FSR] dated in March 2003.  

In a decision issued May 1, 2003, the United States Court of 
Appeals for the Federal Circuit invalidated those 
regulations, to the extent that they allowed the Board to 
consider newly developed evidence in the first instance 
without waiver of the veteran's right to have that evidence 
first considered by the RO.  See Disabled American Veterans, 
et. al., v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1346-47 (Fed. Cir. 2003).  For this reason the veteran's 
appeal is being remanded to cure any procedural defect 
related to the Board's development of evidence that has not 
yet been considered by the RO.  See also Bernard v. Brown, 
4 Vet. App. 384 (1993).

The Board additionally notes that the March 2003 FSR appears 
not to have been fully completed by the veteran and contains 
quite different number from those contained in a July 2002 
letter from the veteran to the Committee.

The  Board further observes that the August 2002 Statement of 
the Case (SOC) issued by the Committee may have relied upon 
an obsolete standard of review.  The SOC referred to VCAA 
eliminated the former statutory requirement that claims be 
well grounded.  See 38 U.S.C.A. § 5107(a) (West 1991). That 
standard of review was eliminated by the Veterans Claims 
Assistance Act of 2000, which was enacted in November 2000.   

To ensure full compliance with due process requirements, the 
case is REMANDED to the Veterans Benefits Administration 
(VBA) for the following development:

After undertaking any additional 
development found to be appropriate, VBA 
should re-adjudicate the issue on appeal.  
If any benefit sought on appeal remains 
denied, the veteran should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the VBA.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the VBA.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
VBA to provide expeditious handling of all cases that have 
been remanded by the Board.  See M21-1, Part IV, paras. 8.43 
and 38.02.




	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


